EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of CAI International, Inc. (the “Company”) on Form 10-Q for the period ended March31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Gary M. Sawka, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, certify that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report presents, in all material respects, the financial condition and results of operations of the Company. Date: May6, 2011 By: /s/GARY M. SAWKA Gary M. Sawka InterimChiefFinancialOfficer
